COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
    )    No. 08-04-00137-CV
)
IN THE MATTER OF                                        )                             Appeal from
)
A.R.B., A JUVENILE.                                        )                        65th District Court
)
)  of El Paso County, Texas
)
)          (TC# 0200903)

O P I N I O N

            A.R.B., a juvenile, appeals from the juvenile court’s disposition order placing her on
supervised probation outside the home.  On July 8, 2003, A.R.B. was adjudicated guilty of
delinquent conduct based on delivering and selling marijuana.  After a disposition hearing, A.R.B.
was placed on probation.  On February 4, 2004, the State filed a motion to modify disposition
alleging A.R.B. left the electronic monitoring premises without permission of the court, used alcohol
or a controlled substance, and associated with negative peers.
            On February 5, 2004, A.R.B. admitted that she left the monitoring premises without
permission on December 24, 2003 and January 15, 2004, used marijuana August 20, 2003, and
associated with a negative peer on November 7, 2003 and December 16, 2003.  A.R.B. was placed
under home detention.  On February 17, 2004, A.R.B.’s probation officer sent a letter to the court
stating that A.R.B. had been violating the home detention order and associating with a negative peer. 
Following disposition, the court found that A.R.B. should be placed on supervised probation outside
her home at Seton Home in San Antonio.  
            Appellant’s court-appointed counsel has filed a brief in which she has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094,
18 L. Ed. 2d 1377 (1967), by advancing one contention which counsel says might arguably support
the appeal.  See High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d
684 (Tex.Crim.App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v.
State, 436 S.W.2d 137 (Tex.Crim.App. 1969).  The procedures established in Anders apply to
juvenile appeals.  In re D.A.S., 973 S.W.2d 296, 297 (Tex. 1998).
            A copy of counsel’s brief has been delivered to A.R.B., and she has been advised of her right
to examine the appellate record and file a pro se brief.  No pro se brief has been filed.  We have
carefully reviewed the record and counsel’s brief and agree that the appeal is wholly frivolous and
without merit.  Further, we find nothing in the record that might arguably support the appeal.  A
further discussion of the arguable ground advanced in counsel’s brief would add nothing to the
jurisprudence of the state.  The judgment is affirmed.


August 31, 2005                                                          
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.